                                                                                                                    Case 4:19-cv-00255-HSG Document 114 Filed 02/23/21 Page 1 of 3



                                                                                                               1   TROUTMAN PEPPER HAMILTON          HINKHOUSE WILLIAMS WALSH LLP
                                                                                                                   SANDERS LLP                       JOSEPH A. HINKHOUSE
                                                                                                               2   KEVIN F. KIEFFER (Bar #192193)    (IL Bar #6199305) (pro hac vice)
                                                                                                                   kevin.kieffer@troutman.com        jhinkhouse@hww-law.com
                                                                                                               3   ROSS SMITH (Bar #204018)          COLLEEN P. SORENSEN
                                                                                                                   ross.smith@troutman.com           (IL Bar #6287454) (pro hac vice)
                                                                                                               4   5 Park Plaza, Suite 1400          csorensen@hww-law.com
                                                                                                                   Irvine, CA 92614-2545             MICHELLE L. GOYKE
                                                                                                               5   Telephone:     (949) 622-2700     (IL Bar #6316938) (pro hac vice)
                                                                                                                   Facsimile:     (949) 622-2739     mgoyke@hww-law.com
                                                                                                               6                                     180 N. Stetson Avenue, Suite 3400
                                                                                                                                                     Chicago, IL 60601
                                                                                                               7                                     Telephone:    (312) 784-5400
                                                                                                                                                     Facsimile:    (312) 784-5499
                                                                                                               8
                                                                                                                   Attorneys for Plaintiff
                                                                                                               9   NAVIGATORS SPECIALTY INSURANCE COMPANY
                                                                                                              10   SHARTSIS FRIESE LLP               MASLON LLP
T ROUTMAN P EPPER H AM ILTON S AN DERS LLP




                                                                                                                   ANTHONY B. LEUIN (Bar             MARGO S. BROWNELL (MN Bar # 307324) (pro
                                                                                                              11   #95639)                           hac vice)
                                                                                                                   Aleuin@sflaw.com                  margo.brownell@maslon.com
                                                                                                              12   ROEY Z. RAHMIL (Bar #273803)      BRYAN R. FREEMAN (MN Bar # 0387154) (pro
                                                                               I R V I N E , C A 92614-2545




                                                                                                                   rrahmil@sflaw.com                 hac vice)
                                             5 PAR K PLA ZA
                                                              S U I T E 1400




                                                                                                              13   One Maritime Plaza, 18th Floor    bryan.freeman@maslon.com
                                                                                                                   San Francisco, CA 94111           JUDAH A. DRUCK (MN Bar No. 0397764) (pro
                                                                                                              14   Telephone: (415) 421-6500         hac vice)
                                                                                                                   Facsimile: (415) 421-2922         judah.druck@maslon.com
                                                                                                              15                                     3300 Wells Fargo Center 90 South Seventh Street
                                                                                                                                                     Minneapolis, MN 55402-4140
                                                                                                              16                                     Telephone: (612) 672-8200
                                                                                                                                                     Facsimile: (612) 672-8397
                                                                                                              17
                                                                                                                   Attorneys for Defendant
                                                                                                              18   DEPOMED, INC., n/k/a ASSERTIO THERAPEUTICS, INC.
                                                                                                              19

                                                                                                              20                          UNITED STATES DISTRICT COURT
                                                                                                                                         NORTHERN DISTRICT OF CALIFORNIA
                                                                                                              21
                                                                                                                   NAVIGATORS SPECIALTY                    Case No. 4:19-cv-00255-HSG
                                                                                                              22   INSURANCE COMPANY,
                                                                                                              23                                           The Honorable Haywood S. Gilliam, Jr.
                                                                                                                                 Plaintiff,
                                                                                                              24                                           JOINT STIPULATION AND ORDER FOR
                                                                                                                   v.                                      DISMISSAL WITH PREJUDICE
                                                                                                              25   DEPOMED, INC. n/k/a ASSERTIO
                                                                                                                   THERAPEUTICS, INC.,
                                                                                                              26
                                                                                                                                 Defendant.
                                                                                                              27

                                                                                                              28

                                                                                                                                JOINT STIPULATION AND ORDER FOR DISMISSAL WITH PREJUDICE
                                                                                                                                                  Case No. 4:19-cv-00255-HSG
                                                                                                                      Case 4:19-cv-00255-HSG Document 114 Filed 02/23/21 Page 2 of 3



                                                                                                               1           Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii), Plaintiff Navigators Specialty
                                                                                                               2    Insurance Company (“Navigators” or “Plaintiff”) and Defendant Depomed, Inc. n/k/a Assertio
                                                                                                               3
                                                                                                                    Therapeutics, Inc. (“Depomed” or “Defendant”), by and through their respective counsel, hereby
                                                                                                               4
                                                                                                                    stipulate and agree that, in consideration of a negotiated settlement executed by the parties, to the
                                                                                                               5
                                                                                                                    dismissal with prejudice of this action, including all claims and counterclaims stated herein against
                                                                                                               6

                                                                                                               7    all parties, with each party to bear its own attorney’s fees and costs.

                                                                                                               8                                                  Respectfully submitted,

                                                                                                               9
                                                                                                                   Dated: February 22, 2021                       By: /s/ Colleen P. Sorensen
                                                                                                              10                                                     Colleen P. Sorensen
T ROUTMAN P EPPER H AM ILTON S AN DERS LLP




                                                                                                                                                                     HINKHOUSE WILLIAMS WALSH LLP
                                                                                                              11
                                                                                                                                                                      Attorneys for Plaintiff
                                                                                                              12                                                      NAVIGATORS SPECIALTY INSURANCE
                                                                               I R V I N E , C A 92614-2545




                                                                                                                                                                      COMPANY
                                             5 PAR K PLA ZA
                                                              S U I T E 1400




                                                                                                              13

                                                                                                              14 Dated: February 22, 2021                         By: /s/ Margo S. Brownell
                                                                                                                                                                     Margo S. Brownell
                                                                                                              15                                                     MASLON LLP

                                                                                                              16                                                      Attorneys for Defendant
                                                                                                                                                                      ASSERTIO THERAPEUTICS, INC.
                                                                                                              17
                                                                                                                                                              ATTESTATION
                                                                                                              18
                                                                                                                           Pursuant to Northern District Civil Local Rule 5-1(i)(3), I hereby attest that all other
                                                                                                              19

                                                                                                              20    signatories listed above, and on whose behalf the filing is submitted, concur in the filing’s content

                                                                                                              21    and have authorized the filing.

                                                                                                              22     Dated:        February 22, 2021                       /s/ Colleen P. Sorensen
                                                                                                                                                                           Colleen P. Sorensen
                                                                                                              23

                                                                                                              24

                                                                                                              25

                                                                                                              26

                                                                                                              27

                                                                                                              28

                                                                                                                                                                     -2-
                                                                                                                                      JOINT STIPULATION AND ORDER FOR DISMISSAL WITH PREJUDICE
                                                                                                                                                        Case No. 4:19-cv-00255-HSG
                                                                                                                   Case 4:19-cv-00255-HSG Document 114 Filed 02/23/21 Page 3 of 3



                                                                                                               1                                     *      *      *
                                                                                                               2        PURSUANT TO STIPULATION IT IS SO ORDERED
                                                                                                               3
                                                                                                                   Dated: 2/23/2021
                                                                                                               4
                                                                                                                                                                    __________________
                                                                                                               5                                     THE HONORABLE HAYWOOD S. GILLIAM, JR.
                                                                                                                                                     UNITED STATES DISTRICT COURT JUDGE
                                                                                                               6

                                                                                                               7

                                                                                                               8

                                                                                                               9

                                                                                                              10
T ROUTMAN P EPPER H AM ILTON S AN DERS LLP




                                                                                                              11

                                                                                                              12
                                                                               I R V I N E , C A 92614-2545
                                             5 PAR K PLA ZA
                                                              S U I T E 1400




                                                                                                              13

                                                                                                              14

                                                                                                              15

                                                                                                              16

                                                                                                              17

                                                                                                              18

                                                                                                              19

                                                                                                              20

                                                                                                              21

                                                                                                              22

                                                                                                              23

                                                                                                              24

                                                                                                              25

                                                                                                              26

                                                                                                              27

                                                                                                              28

                                                                                                                                                           -3-
                                                                                                                                 JOINT STIPULATION AND ORDER FOR DISMISSAL WITH PREJUDICE
                                                                                                                                                   Case No. 4:19-cv-00255-HSG
